                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

                               DOCKET NO. 5:19cr22-MOC-DSC

UNITED STATES OF AMERICA                      )
                                              )              MOTION FOR
       v.                                     )          PRELIMINARY ORDER OF
                                              )              FORFEITURE
(1) GREG E. LINDBERG,                         )
(2) JOHN D. GRAY.                             )

       NOW COMES the United States of America, by and through R. Andrew Murray, United

States Attorney for the Western District of North Carolina, pursuant to Fed. R. Crim. P. 32.2(b),

and submits this Motion for Preliminary Order of Forfeiture for the following funds (“the Funds”)

that the Federal Bureau of Investigation (“FBI”) seized during the investigation of this matter:

            •   Approximately $979,128.63 in funds seized from a Wells Fargo Bank Account
                ending in 0809, such account held in the name of North Carolina Growth and
                Prosperity Alliance Inc.; and

            •   Approximately $475,629.82 in funds seized from a Wells Fargo Bank Account
                ending in 0817, such account held in the name of North Carolina Growth and
                Prosperity Committee Inc.


Defendants set-up and controlled the entities that held the Funds, opened Wells Fargo accounts in

the names of the entities, and funded the accounts of the entities for the express purpose of bribing

the North Carolina Commissioner of Insurance and hiding the source of funds used to bribe the

Commissioner. Therefore, as set forth more fully herein, the Funds are subject to forfeiture

pursuant to 18 U.S.C. § 981(a)(1)(C) as property that constitutes or is derived from proceeds of

the conspiracy charged in Count One and the bribery charged in Count Two of the Indictment

(Doc. 3).




     Case 5:19-cr-00022-MOC-DSC Document 201 Filed 03/13/20 Page 1 of 6
         I.     BACKGROUND

         On March 18, 2019, a Grand Jury returned an Indictment (Doc. 3) against Defendants Greg

Lindberg, John Gray, John Palermo, and Robin Hayes. The Indictment detailed a scheme by the

conspirators to bribe the North Carolina Insurance Commissioner so that he would remove a staff

member who was overseeing investigation of Lindberg’s insurance companies. The Indictment

alleged conspiracy to commit honest services wire fraud by all defendants in violation of 18 U.S.C.

§ 1349 as set forth in Count One, bribery by all defendants in violation of 18 U.S.C. § 666 as set

forth in Count Two, and false statements by Hayes in violation of 18 U.S.C. § 1001 as set forth in

Count Three.

         Defendant Hayes pled guilty (Docs. 70 and 72) to the false statements offense.

Defendants Lindberg, Gray, and Palermo elected trial. At trial, the Jury returned a Verdict (Doc.

193) of not guilty as to Palermo and returned guilty verdicts on Count One conspiracy and Count

Two bribery by Lindberg and Gray.

         The Indictment contained a section captioned, “Notice of Forfeiture and Finding of

Probable Cause,” wherein the Grand Jury found probable cause for forfeiture of the Funds. Upon

Indictment and prior to trial, the United States had established probable cause for issuance of

Seizure Warrants (WDNC Case 3:19MJ102) for the Funds and law enforcement had seized the

Funds.

         At trial, the Court admitted recorded conversations involving the conspirators, testimony,

and documentary evidence on the conspirators’ plan to create entities with some level of

anonymity to hold the Funds provided by Lindberg and to then use the Funds to bribe the

Commissioner to remove an employee overseeing investigations of Lindberg’s companies. See,


                                                 2




     Case 5:19-cr-00022-MOC-DSC Document 201 Filed 03/13/20 Page 2 of 6
e.g., Exs. 47, 48, 60, 66, 67, 114a, 115a, 116a, 117a, 118a, 119a, 120a, 121a, 123a. Indeed,

Defendant Gray noted in a recorded conversation that, although another individual would be in-

charge of the entities on paper, Defendants Gray and Lindberg would direct the entities and the

entities would provide anonymity as to the source of the moneys directed to the Commissioner.

Ex. 118a at Page 7 (Defendant Gray discussing the entities with the Commissioner, and noting of

the chair of the entities, “She’s gonna be there, but she will be there subject, and this stays in this

room, subject to direction from Greg and from me.”) and Ex. 121a (Defendant Gray noting to the

Commissioner and Defendant Lindberg, “Um, what we are trying to do is avoid disclosure [ . . . .

] You know, we’re trying, we’re trying to stay anonymous on the source of the money.”). On

June 7, 2018, when Palermo sent an email to Defendant Lindberg and confirmed that the North

Carolina Growth and Prosperity Alliance and North Caroline Growth and Prosperity Committee

were incorporated, Lindberg replied via email that he would “cut the checks tonight.” Ex. 68.

Thereafter, the Funds were deposited, in the form of a $500,000 check and a $1,000,000 check

from Lindberg, into the accounts from which the FBI ultimately seized the Funds. 1 Exs. 69 and

70. Palermo confirmed via email to Lindberg and Gray that the funds were deposited and that,

“[i]n essence, for your conversations with [the Insurance Commissioner], the 2 entities are ready

to go.” Ex. 71.

         At the end of the trial and before the Jury rendered its Verdict, Defendants waived their

statutory right for the Jury to decide the issue of forfeiture of the Funds. Therefore, the issue of

forfeiture is appropriately before this Court on this Motion.




1
  By the time of seizure, some of the initial $1,500,000 in funds deposited had been withdrawn or spent, and thus,
the seized Funds amounted to less than $1,500,000.
                                                         3




      Case 5:19-cr-00022-MOC-DSC Document 201 Filed 03/13/20 Page 3 of 6
       II.     LEGAL ARGUMENT

       Title 18 provides that any person who is convicted of violating the conspiracy and bribery

statutes at-issue in this case shall forfeit to the United States any property which constitutes or is

derived from proceeds traceable to such violations. 18 U.S.C. §§ 981(a)(1)(C) (forfeiture of

proceeds of “‘specified unlawful activity’ (as defined in section 1956(c)(7) of this title)” and

conspiracy to commit same), 1956(c)(7)(D) and (A) (defining “specified unlawful activity” as an

act in violation of 18 U.S.C. § 666 and an act constituting an offense in violation of Section

1961(1)), and 1961(1)(B) (listing an 18 U.S.C. § 1343 wire fraud offense as an offense in violation

of Section 1961(1)); 28 U.S.C. § 2461(c) (rendering criminal forfeiture applicable whenever civil

forfeiture is authorized); see also United States v. Nagin, 810 F.3d 348, 352 (5th Cir. 2016)

(discussing applicability of Sections 981(a)(1)(C) and 2461(c) in the context of a bribery money

judgment forfeiture).

       Courts use a nexus test to determine whether assets constitute or are derived from proceeds.

United States v. Farkas, 474 Fed. Appx. 349, 359 (4th Cir. 2012), citing, Libretti v. United States,

516 U.S. 29 (1995) and United States v. Cherry, 330 F.3d 658, 669-70 (4th Cir. 2003). In the

context of an offense involving bribery, whereby defendants pay the proceeds to another as

opposed to receive proceeds, a nexus is established if the funds were directed towards or traceable

to the offense. See United States v. $13,500 in U.S. Currency, 2008 WL 5191209, *4 (W.D. Tenn.

Dec. 10, 2008) (discussing civil forfeiture for bribery offense); see also Farkas, 474 Fed. Appx. at

359-60 (4th Cir. 2012) (discussing the “but for” test applicable in forfeiting funds that a defendant

would not have but for the crimes); United States v. Ivanchukov, 405 F. Supp. 2d 708, 712 (E.D.

Va. 2005) (same); cf. United States v. Davis, No. 3:15CR76, Order of Forfeiture at Doc. 51, p. 2


                                                  4




      Case 5:19-cr-00022-MOC-DSC Document 201 Filed 03/13/20 Page 4 of 6
(W.D.N.C. Aug. 6, 2015) (discussing preliminary order of forfeiture in murder-for-hire case),

citing, $13,500, 2008 WL at *4. Further, a defendant may not shield himself from criminal

forfeiture in a bribery case by use of a corporation. See United States v. Simmons, 154 F.3d 765,

771-72 (8th Cir. 1998) (declining to shield defendant from forfeiture where corporations were used

by defendants to perpetuate bribery)

        The Government’s burden of proof on forfeiture is preponderance of the evidence.

Cherry, 330 F.3d at 669; United States v. Tanner, 61 F.3d 231, 233 (4th Cir. 1995). The Court’s

“determination may be based on evidence already in the record, including [ . . . ] any additional

evidence or information submitted by the parties and accepted by the court as relevant and

reliable.”   Fed. R. Crim. P. 32.2(b)(1)(B); see also Farkas, 474 Fed. Appx. at 360.          The

Government may satisfy the preponderance burden by both direct and circumstantial evidence.

United States v. St. Pierre, 484 F.3d 75, 86 (1st Cir. 2007).

        Here, the Government has proven a nexus by a preponderance of the evidence.

Specifically, the record includes recorded discussions about the conspirators setting-up

independent expenditure committees for the express purpose of hiding the source of bribes and

funneling bribes to the North Carolina Commissioner of Insurance. Further, as described above,

the trial record includes discussions whereby Mr. Palermo relayed to Defendants Gray and

Lindberg that he had set up the committees and the conspirators confirmed that Lindberg had used

$1.5 million to fund Wells Fargo accounts of the committees. Finally, the record includes bank

documents themselves, reflecting the deposit of $1.5 million from Lindberg to the accounts from

which law enforcement ultimately seized the Funds.

        This record, coupled with (1) the Grand Jury finding of probable cause for forfeiture of


                                                 5




      Case 5:19-cr-00022-MOC-DSC Document 201 Filed 03/13/20 Page 5 of 6
Funds; (2) Seizure Warrants and Affidavit; and (3) the guilty Verdicts is more than sufficient to

establish nexus.

       WHEREFORE, the Government respectfully requests that this Court issue a Preliminary

Order of Forfeiture in the form submitted herewith against the Funds.


       Respectfully submitted, this, the 13th day of March, 2020.


                                            R. ANDREW MURRAY
                                            UNITED STATES ATTORNEY

                                            s/ Benjamin Bain-Creed
                                            Florida Bar # 0021436
                                            Assistant United States Attorney
                                            Suite 1650, Carillon Building
                                            227 West Trade Street
                                            Charlotte, North Carolina 28202
                                            Telephone: (704) 344-6222
                                            Facsimile: (704) 344-6629
                                            Email: benjamin.bain-creed@usdoj.gov




                                               6




     Case 5:19-cr-00022-MOC-DSC Document 201 Filed 03/13/20 Page 6 of 6
